Case 1:19-cv-12002-RMB-AMD Document9 Filed 07/18/19 Page 1 of 2 PagelD: 57

REYNOLDS & HORN, P.C.

116 South Raleigh Avenue

Suite 9B

Atlantic City, NJ 08401
609-335-4779

By: Thomas B. Reynolds, Esquire
(Atty. ID #019311982)

Attorney for Defendant, Officer Joseph Dixon

File No. 8111-TBR

 

AUDRA CAPPS; AND DOUGLAS
ROBERT GIBSON, JR.,

Plaintiffs,

VS.

JOSEPH DIXON; BRYAN ORNDORF;
JODY FARABELLA; CITY OF
MILLVILLE; JOHN/JANE DOE(S),

Defendants.

 

 

THE UNITED STATES DISTRICT COURT
CIVIL NO. 1:19-CV-12002-RMB-AMD

CIVIL ACTION

CONSENT ORDER FOR DEFENDANT
OFFICER JOSEPH DIXON TO FILE
ANSWERING PLEADINGS

 

This matter having been opened to the Court by Thomas B, Reynolds, Esquire,

of Reynolds & Horn, PC, counsel for defendant Millville Police Officer Joseph Dixon,

and the Plaintiffs’ attorney Louis Charles Shapiro, Esquire, having consented hereto,

tt
itis onthis /¥ day of July

, 2019:

HEREBY ORDERED that leave of Court is hereby granted to DEFENDANT

MILLVILLE POLICE OFFICER JOSEPH DIXQN to file answering pleadings in

response to Plaintiffs’ Complaint, within the next 7 days.

 
Case 1:19-cv-12002-RMB-AMD Document9 Filed 07/18/19 Page 2 of 2 PagelD: 58

    

aftr) ie

Louis Charles Shaprio, Esquire,

Attorney for Plaintiffs

{
Hon. Ann Marie Donio, U.S.M.J.

 
